UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6783



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SONJI PRINCE PABELLON, a/k/a Sonji Prince,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-1169)


Submitted:   July 15, 2003                   Decided:   July 23, 2003


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonji Prince Pabellon, Appellant Pro Se. Harold Watson Gowdy, III,
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sonji Prince Pabellon appeals the district court’s denial of

her motion for modification of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See United States v. Pabellon, No. 98-CR-1169

(D.S.C. Mar. 27, 2003). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2